Citation Nr: 0634385	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  04-24 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center 
(HEC) 
in Atlanta, Georgia


THE ISSUE

Entitlement to treatment in the Department of Veterans 
Affairs (VA) health care system without a copayment 
requirement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 decision of the VA Health Eligibility Center 
(HEC) in Atlanta, Georgia, which determined that the 
veteran's family income was excessive for purposes of 
eligibility for treatment in the VA health care system 
without paying a copayment for healthcare received in 2002.


FINDING OF FACT

The veteran's countable family income exceeds the income 
threshold for entitlement to treatment in the VA health care 
system without a copayment requirement for 2002.


CONCLUSION OF LAW

The criteria for treatment in the VA health care system 
without a copayment requirement for treatment received in 
2002 have not been met.  38 U.S.C.A. §§ 1710, 1722, 5107 
(West 2002); 38 U.S.C.A. §§ 17.47, 3.271, 3.272 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

Under the VCAA, VA has a duty to notify a claimant of the 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence the claimant is to 
provide and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VA must also advise the claimant to submit any 
additional information in his possession that would support 
the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  In this case, in letters dated in March, 
April and June 2004, the HEC provided the veteran with the 
required notification.

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  
In this case, the HEC has obtained verification of the 
veteran's family income from appropriate sources.  There is 
no indication of any outstanding private evidence, nor is 
there any indication that outstanding Federal department or 
agency records exist that should be requested.  38 U.S.C.A. § 
5103A(b), (c)(3) (West 2002); 38 C.F.R. § 3.159(c)(1), (2) 
(2006).  Given the nature of the issue on appeal, a VA 
medical examination is obviously not necessary.  38 U.S.C.A. 
§ 5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.

In any event, as set forth in more detail below, the 
pertinent facts in this case are not in dispute.  Rather, 
resolution of this appeal depends on the application of the 
law rather than on weighing of the evidence.  Under such 
circumstances, any failure to meet the VCAA duty to assist 
and notify is harmless error.  See Valiao v. Principi, 17 
Vet. App. 229 (2003).

Analysis

Under applicable statute, VA shall furnish hospital care and 
medical services to any veteran who is unable to defray the 
expenses of necessary care as determined under 38 U.S.C.A. § 
1722(a).  38 U.S.C.A. § 1710(a)(2)(G).

For the purposes of 38 U.S.C.A. § 1710(a)(2)(G), a veteran 
shall be considered to be unable to defray the expenses of 
necessary care if his attributable income is not greater than 
a specified income threshold.  38 U.S.C.A. § 1722(a)(3).  
Effective January 1, 2002, the income threshold for a veteran 
with one dependent was $29,576.  

The term "attributable income" means income for the calendar 
year preceding application for care, determined in the same 
manner in which an income determination is made for pension 
purposes under 38 U.S.C.A. § 1521.  38 C.F.R. § 17.47(d)(4).

In that regard, applicable criteria provide that payments of 
any kind, from any source, shall be counted as income during 
the 12-month annualization period in which received, unless 
specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2006).

Salary means the gross amount of a person's earnings or wages 
before any deductions are made for such things as taxes, 
insurance, retirement plans, social security, etc.  38 C.F.R. 
§ 3.271(b).

Business, farm or professional income includes gross income 
from a business, farm or profession as reduced by the 
necessary operating expenses such as cost of goods sold, or 
expenditures for rent, taxes, and upkeep, or costs of repairs 
or replacements.  A loss sustained in operating a business, 
profession, farm, or from investments, however, may not be 
deducted from income derived from any other source.  38 
C.F.R. § 3.271(c).

In this case, in February 2003, the veteran applied for VA 
health care by submitting a VA Form 10-10EZ, Application for 
Health Benefits.  On the application, the veteran reported 
family income below the threshold for eligibility for cost-
free health care.

In letters dated in March 2004, the HEC notified the veteran 
and his spouse that an income verification program had 
revealed that his family income for the income year 2002 was 
in excess of that reported to VA.  The veteran thereafter 
submitted documents indicating his 2002 income and medical 
expenses.  The HEC requested additional documentation for 
medical expenses.  

In his May 2004 notice of disagreement, the veteran argued 
that the proposed charges would subject him to extreme 
hardship.  He noted that his joint income with his spouse, 
after deducting medical expenses and legal fees, was very 
close to the threshold.  

The veteran submitted a copy of his 2002 tax return as well 
as additional documentation of medical expenses in May 2004, 
but the total medical expenses were not sufficient to bring 
the veteran under the 2002 threshold for a veteran with one 
dependent.  

In a June 2004 letter, the HEC notified the veteran that, 
based on his verified income, his health care eligibility 
would be changed and he would be placed in a copayment 
required status.  

The Board has carefully considered the contentions of the 
veteran, but finds that they do not provide a basis upon 
which to grant his claim.  The veteran's family income for 
2002, as verified through appropriate sources, remains above 
the income threshold for eligibility for cost-free VA health 
care.

For the reasons and bases set forth above, the Board finds 
that the law, and not the evidence, is dispositive.  The 
veteran's verified 2002 income remains above the income 
threshold for eligibility for cost-free health care.  In view 
of the foregoing, the appeal is denied.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to treatment in the Department of Veterans 
Affairs (VA) health care system without a copayment 
requirement is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


